              Case 4:19-cv-08228-PJH Document 55 Filed 03/10/21 Page 1 of 4



1    SHANNON LISS-RIORDAN, SBN 310719
     (sliss@llrlaw.com)
2    ANNE KRAMER, SBN 315131
     (akramer@llrlaw.com)
3    LICHTEN & LISS-RIORDAN, P.C.
     729 Boylston Street, Suite 2000
4
     Boston, MA 02116
5
     Telephone:     (617) 994-5800
     Facsimile:     (617) 994-5801
6

7    Attorneys for Proposed-Intervenors
     Christopher James and Spencer Verhines,
8    on behalf of all others similarly situated

9
                                UNITED STATES DISTRICT COURT
10
                             NORTHERN DISTRICT OF CALIFORNIA
11
     JERICHO NICHOLAS, individually and on behalf Case No. 4:19-cv-08228-PJH
12
     of all others similarly situated,
13
                            Plaintiffs,               PROPOSED INTERVENORS’
14                                                    ADMINISTRATIVE
             v.                                       MOTION TO STAY RULING
15
                                                      PENDING FORTHCOMING MOTION
     UBER TECHNOLOGIES, INC.,
16                                                    TO INTERVENE
                            Defendant.
17                                                    L.R. 7-11
18                                                    Hon. Phyllis Hamilton
19

20

21

22

23

24

25

26

27
                          ADMINISTRATIVE MOTION TO STAY RULING PENDING
28                             FORTHCOMING MOTION TO INTERVENE
                                      Case No. 4:19-cv-08228-PJH

                                                  1
               Case 4:19-cv-08228-PJH Document 55 Filed 03/10/21 Page 2 of 4



1
            Pursuant to N.D. Cal. Civil Local Rules 7-11(a), Proposed Intervenors Christopher James
2
     and Spencer Verhines, on behalf of the certified class of drivers they represent (hereinafter
3
     “James Plaintiffs”) move the Court to stay any ruling on Defendant’s pending Motion to Dismiss
4
     Plaintiffs’ Third Amended Complaint (Dkt. 46) until a decision can be reached on the James
5
     Plaintiffs’ forthcoming Motion to Intervene, which they plan to file as soon as possible.
6
            In support of this request, the James Plaintiffs state that the Honorable Edward M. Chen
7
     of this Court recently certified a class of drivers in the James case on their claims against
8
     Defendant Uber Technologies Inc. for independent contractor misclassification and resulting
9

10
     Labor Code violations, including for expense reimbursement and failure to provide accurate pay

11   statements. See James v. Uber Techs. Inc., No. 19-CV-06462-EMC, 2021 WL 254303, at *1

12   (N.D. Cal. Jan. 26, 2021). In that decision, the Court held that “Proposition 22 does not apply

13   retroactively.” Id. at *17. This certified class is coextensive with the class of drivers that the

14   Plaintiffs in this case seek to represent (namely, drivers who worked between March 1, 2019 and

15   December 16, 2020, and who opted out of arbitration). See Dkt. 44 (Third Amended Complaint)
16   at ⁋ 60 (“Plaintiffs seek to represent a class composed of and defined as follows: ‘All persons
17   who worked as ride-share drivers for UBER (hereinafter referred to as ‘Ride-share drivers’),
18   from March 1, 2019 to the present, who opted out of both the 2015 and 2019 arbitration
19   provisions.”). Indeed, the pay statement claim that the Plaintiffs here seek to bring has already
20   been certified in the James action. Id. at ⁋⁋ 109-110.
21
            Because of the risk of inconsistent rulings, this Court should stay any ruling on
22
     Defendant’s pending Motion to Dismiss in this case (particularly on the issue of the retroactivity
23
     of Proposition 22) and should instead allow time for the James Plaintiffs to move to intervene in
24

25

26

27
                           ADMINISTRATIVE MOTION TO STAY RULING PENDING
28                              FORTHCOMING MOTION TO INTERVENE
                                       Case No. 4:19-cv-08228-PJH

                                                       2
               Case 4:19-cv-08228-PJH Document 55 Filed 03/10/21 Page 3 of 4



1
     this case so as to move for a stay of this action until the misclassification issue can be resolved in
2
     the parallel James case, which was filed prior to this case. 1
3

4

5
     DATED:         March 10, 2021
6                                                   By: /s/ Shannon Liss-Riordan____
                                                            Shannon Liss-Riordan
7                                                           Attorney for Proposed Intervenors
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25   1
             This James case was originally filed as Colopy v. Uber Techs. Inc., Civ. A. No. 3:19-cv-
26   06462-EMC (N.D. Cal.), on October 8, 2019, more than two months before the Nicholas case
     was filed on December 18, 2019. See Dkt. 1.
27
                           ADMINISTRATIVE MOTION TO STAY RULING PENDING
28                              FORTHCOMING MOTION TO INTERVENE
                                       Case No. 4:19-cv-08228-PJH

                                                       3
              Case 4:19-cv-08228-PJH Document 55 Filed 03/10/21 Page 4 of 4



1                                   CERTIFICATE OF SERVICE
2
            I hereby certify that a copy of the foregoing document was served by electronic filing on
3
     March 10, 2021, on all counsel of record.
4

5
                                                 By: /s/ Shannon Liss-Riordan_______
6                                                        Shannon Liss-Riordan

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                          ADMINISTRATIVE MOTION TO STAY RULING PENDING
28                             FORTHCOMING MOTION TO INTERVENE
                                      Case No. 4:19-cv-08228-PJH

                                                    4
